Case 1:19-mc-00107-NYW Document 1 Filed 11/06/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Miscellaneous Case No. 19-mc-107

IN RE:

$20,700.00 U.S. CURRENCY TAKEN FROM 2972 EAGLE WAY, BOULDER,
COLORADO


                      UNITED STATES MOTION FOR EXTENSION
                    OF TIME TO FILE COMPLAINT FOR FORFEITURE


         The United States moves the Court to extend the time in which the United States

is required to file a civil forfeiture complaint or criminal forfeiture action, pursuant to 18

U.S.C. § 983(a)(3)(A) for good cause and with agreement of the parties from November

8, 2019 to December 8, 2019. The property subject to potential forfeiture is $20,700.00

in U.S. currency taken from 2972 Eagle Way, Boulder, Colorado seized from Henry

Berman on May 15, 2019.

         In support of this Motion the United States represents to the Court as follows:

         1.    The subject property was seized as proceeds of illegal drug distribution.

         2.    The Drug Enforcement Administration (DEA) initiated administrative

forfeiture proceedings against the seized property, and an administrative claim was filed

on August 13, 2019, by Jacek W. Lentz counsel for Henry Berman for the subject

property.

         3.    The United States and Jacek W. Lentz, counsel for Henry Berman are

working on reaching a settlement.

         4.    Under 18 U.S.C. § 983(a)(3)(A), unless the time is extended by the Court

for good cause, or upon agreement of the parties, the United States is required to file a
Case 1:19-mc-00107-NYW Document 1 Filed 11/06/19 USDC Colorado Page 2 of 3




civil complaint for forfeiture against the subject property or obtain an indictment alleging

that the property is subject to forfeiture no later than November 8, 2019. If the United

States fails to do so, it is required to release the property and may not take any further

action to effect the civil forfeiture of the property in connection with the underlying offense.

       WHEREFORE, the United States respectfully moves this Court forthwith to extend

the period within which the United States is required to file a forfeiture action against the

subject assets until December 8, 2019.

       DATED this 6th day of November 2018.

                                            Respectfully submitted,

                                            JASON R. DUNN
                                            United States Attorney


                                            By: s/Tonya S. Andrews
                                            Tonya S. Andrews
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            1801 California Street, Ste. 1600
                                            Denver, CO 80202
                                            303-454-0100
                                            Email: tonya.andrews@usdoj.gov
                                            Attorney for the United States
Case 1:19-mc-00107-NYW Document 1 Filed 11/06/19 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of November 2019, I electronically filed the
foregoing with the Clerk of court using the CM/ECF system, and I hereby certify that I
have mailed the same to the following:



                                               s/ Jasmine Zachariah
                                               FSA Data Analyst
                                               Office of the U.S. Attorney
